FILED
                            NOT FOR PUBLICATION                             JUN 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FENSHE LIU,                                      No. 07-73047

              Petitioner,                        Agency No. A095-184-748

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 3, 2013 **
                                Pasadena, California

Before: KOZINSKI, Chief Judge, and GOULD and N.R. SMITH, Circuit Judges.




       The record supports the IJ’s adverse credibility finding regarding forced

sterilization, because Liu did not offer a “reasonable and plausible explanation” for

his omission of a material claim of persecution. Rizk v. Holder, 629 F.3d 1083,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1088 (9th Cir. 2011) (internal quotation marks omitted); accord Kin v. Holder, 595

F.3d 1050, 1056-57 (9th Cir. 2010).

      The record also supports the IJ’s adverse credibility finding regarding his

relationship with the Falun Gong, because he could not provide an adequate

explanation for the reason that his household registration card indicated that he is a

grain farmer rather than an owner of a construction business. See Rizk, 629 F.3d at

1088. However, even if we were to assume credibility on this issue, the record

supports the IJ’s conclusion that Liu did not establish an objectively reasonable

fear of future persecution.

      Because Liu did not adequately brief either his withholding of removal or

CAT claims, these claims are waived. See Kildare v. Saenz, 325 F.3d 1078, 1085

n.3 (9th Cir. 2003).

      PETITION DENIED.




                                           2